Maxey, District Judge.
'The bill in this suit is in all respects similar to that in case No. 182, (49 Fed. Rep. 601,) except that in the present bill it appears that the execution was levied by the marshal upon different, but adjoining, property; and the complainants in this suit have no homestead other tiian that described in the bill, which is used solely for business purposes. The demurrer of defendants raises the same grounds of objection as those already considered, and a like ruling must follow. It is therefore ordered that the demurrer be overruled.